UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6162


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Robert S. Carr, Magistrate Judge.
(2:09-cv-03111-MBS-RSC; 0:09-cv-03111-MBS-PJG)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Unula Boo Shawn Abebe seeks to appeal the magistrate

judge’s      order    incorporating       his    original   complaint    with   his

motion for leave to amend the complaint, treating both documents

as the amended complaint.               This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).         The magistrate judge’s order is neither a

final order nor an appealable interlocutory or collateral order;

Abebe should have directed to the district court any objections

to the order.         28 U.S.C. § 636(b)(1) (2006).               Accordingly, we

dismiss the appeal for lack of jurisdiction. *                   We dispense with

oral       argument   because     the    facts    and   legal    contentions    are

adequately      presented    in    the     materials    before    the   court   and

argument would not aid the decisional process.

                                                                        DISMISSED




       *
       Abebe asks us to disqualify the magistrate judge. We note
that the magistrate judge whom Abebe seeks to disqualify is no
longer assigned to the case.



                                           2